       Case 1:20-cv-00255-KRS-JHR Document 37 Filed 03/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MICHAEL A. RAMIREZ,

          Plaintiff,

     v.                                                       Civ. No. 20-255 KRS/JHR

CITY OF ALBUQUERQUE,

          Defendant.

                                     ORDER OF DISMISSAL

          THIS MATTER is before the Court on the Court’s Order to Show Cause, (Doc. 32), filed

February 8, 2021. The Court issued the Order to Show Cause because Plaintiff failed to respond

to Defendant’s Motion to Dismiss, failed to attend a court-ordered status conference, and failed

to respond to Defendant’s counsel’s attempts to contact him about case management deadlines.

Plaintiff was ordered to show cause by March 1, 2021, why this case should not be dismissed for

Plaintiff’s failure to comply with the Court’s orders or to prosecute his case. The Court warned

Plaintiff that failure to respond to the Order to Show Cause may result in this case being

dismissed without prejudice and without further notice. The Court’s Order to Show Cause was

returned as undeliverable, indicating Plaintiff has also failed to update the Court with his current

address, in violation of the Court’s Local Rules requiring all parties to notify the Court of any

changes of address. See (Docs. 34, 35). Plaintiff has not responded to the Order to Show

Cause, and the time for doing so has passed.

          As explained in the Order to Show Cause, the Court may impose sanctions for Plaintiff’s

failure to prosecute and failure to comply with Court orders based on the Court’s inherit power to

regulate its docket and promote judicial efficiency. See Olsen v. Mapes, 333 F.3d 1199, 1204
       Case 1:20-cv-00255-KRS-JHR Document 37 Filed 03/02/21 Page 2 of 2




(10th Cir. 2003); Martinez v. IRS, 744 F.2d 71, 73 (10th Cir. 1984). One such sanction within

the discretion of the Court is to dismiss an action for want of prosecution. See, e.g., Link v.

Wabash R.R. Co., 370 U.S. 626, 628-30 (1962); United States ex rel. Jimenez v. Health Net, Inc.,

400 F.3d 853, 856 (10th Cir. 2005). Additionally, Rule 41(b) of the Federal Rules of Civil

Procedure authorizes the Court to dismiss an action sua sponte for failure to prosecute. Due to

Plaintiff’s failure to comply with the Court’s orders, prosecute his case, or notify the Court of his

current address, the Court will dismiss this case without prejudice.

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice.

       IT IS FURTHER ORDERED that all pending motions are DISMISSED as moot, and all

deadlines, including the trial setting, are VACATED. The Court will enter a separate judgment

closing the case.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to send a copy of this

Order to both of Plaintiff’s addresses of record on the Court’s docket.




                                              _______________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent




                                                  2
